COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                 No. 08-21-00035-CR
  IN RE: JESSIE GOMEZ,                            §
                                                           AN ORIGINAL PROCEEDING
              Relator.                            §
                                                                  IN MANDAMUS
                                                  §

                                                  §

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Patricia Baca, Judge of the 346th District Court of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 11TH DAY OF JUNE, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.